DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 21 and 30 recite,”the first message carries at least one of first capability information or first function parameter information…. or a value range of the function parameter of the terminal device”. Therefore requires only one of the above. However, the dependent claims 54-57 require all the first communication capability and the maximum communication capability of the terminal device are valid, the first function parameter and the function parameter of the terminal device for communication are valid, and the first value range of the function parameter and the value range of the function parameter of the terminal device for communication are valid. Also, it is not clear the meaning of “valid” in the above limitations.
Therefore the claims 54-57 are vague and not definite.
Correction/clarification is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 7-8, 10, 21, 27, 30, 41, 43-44 and 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. (hereinafter Tenny)(US 2018/0199185) in view of Wu et al.(hereinafter Wu)US 2010/0130217) and Ewe et al. (hereinafter Ewe)(US 2009/0046596).
Regarding claim 1, Tenny teaches a wireless communication method, comprising: sending, by a terminal device, a first message to an access network device, wherein the first message carries at least one of first capability information or first function parameter information, the first capability information is used for indicating the access network device that a maximum communication capability of the terminal device is needed to be updated into a first communication capability, and the first function parameter information is used for indicating the access network device that a function parameter of the terminal device for communication is needed to be updated into a first function parameter, or a value range of the function parameter of the terminal device for communication is needed to be updated into a first value range of the function parameter(item 419 in Fig. 4; P[0058], UE capability with reduced CA support); and
 receiving, by the terminal device, a second message from the access network device, wherein the second message carries the function parameter or the value range of the function parameter configured for the terminal device by the access network device according to the at least one of the first capability information or the first function parameter information(P[0058], item 425 in Fig. 4; P[0058],  configuration information with M carriers). 
 Tenny did not teach specifically the method further comprises: when the terminal device switches a present serving access network from the access network device to another access network device, a sixth message is sent from ther access network device  to the another access network device, wherein the sixth message carries the at least one of the first capability information or the first function parameter information. However, Wu teaches in an analogous art, the method further comprises: when the terminal device switches a present serving access network from the access network device to another access network device, a sixth message is sent from ther access network device  to the another access network device, wherein the sixth message carries the at least one of the first capability information or the first function parameter information(P[0027], handover to the target network; transfers 3G capability information of the MS to the target). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method further comprising: when the terminal device switches a present serving access network from the access network device to another access network device, a sixth message is sent from ther access network device  to the another access network device, wherein the sixth message carries the at least one of the first capability information or the first function parameter information in order to have efficient grouping of heterogeneous environment.
The combination of Tenny and Wu did not teach specifically wherein the sixth message further carries at least one of: a communication capability of the terminal device before the updating operation, or a value range of the function parameter of the terminal device before the updating operation. However, Ewe teaches in an analogous art, the method further comprises: wherein the sixth message further carries at least one of: a communication capability of the terminal device before the updating operation, or a value range of the function parameter of the terminal device before the updating operation(claims 1 and 3; transfers the container to the second network; not decoding the content).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the sixth message further carries at least one of: a communication capability of the terminal device before the updating operation, or a value range of the function parameter of the terminal device before the updating operation in order to have improved efficiency.

Regarding claim 2, Tenny teaches the method of claim 1, before sending, by the terminal device, the first message to the access network device, comprising: determining, by the terminal device, according to a present condition of the terminal device, at least one of the first communication capability or the first function parameter, or, determining, by the terminal device, according to the present condition of the terminal device, at least one of the first communication capability or the first value range of the function parameter; wherein the present condition of the terminal device comprise at least one of: whether the terminal device being overheated, or, a communication requirement of the terminal device(item 417 in Fig. 4; P[0058], UE determines that it is overheating).  
Regarding claim 4, Tenny teaches the method of claim 1, before sending, by the terminal device, the first message to the access network device, further comprising: sending, by the terminal device, a third message to the access network device, wherein the third message carries second capability information, and the second capability information used for indicating a maximum communication capability of the terminal device, wherein the third message is a message sent to the access network device during an attachment process (P[0058], UE and network share a connection configured with N carriers; item 415 in Fig. 4; P[0054], UE attached to the network; P[0018], UE triggered the transfer of UE capability); wherein the first capability information is used for indicating the maximum communication capability indicated by the second capability information is needed to be updated into the first communication capability, and the first function parameter information is used for indicating that the function parameter configured for the terminal device by the access network device according to the maximum communication capability is needed to be updated into the first function parameter, or that the value range of the function parameter configured for the terminal device by the access network device according to the maximum communication capability is needed to be updated into the first value range of the function parameter(P[0058], capability update message to the network; indicated the UE in the event 419; item 419 in Fig. 4; the number of carriers being aggregated to M), wherein before sending, by the terminal device, the third message to the access network device, the method further comprises: receiving, by the terminal device, a fourth message from the access network device, wherein the fourth message is used for requesting for the maximum communication capability of the terminal device(P[0018], UE receives reconfiguration information; also item 415 in Fig. 4).
Regarding claim 7, Tenny teaches the method, before sending, by the terminal device, the first message to the access network device, further comprising: receiving, by the terminal device, a fifth message from the access network device, wherein the fifth message used for indicating at least one of: a communication capability supported by the network device, the function parameter supported by the network device, or the value range of the function parameter supported by the network device; and determining at least one of: the first communication capability, the first function parameter, or the first value range of the function parameter, according to at least one of: the communication capability supported by the network device, the function parameter supported by the network device, or the value range of the function parameter supported by the network device(P[0054], first configuration may be an initial configuration specified by the network; P[0058], UE and network share a connection configuration with N carriers).  
Regarding claim 8, Tenny teaches the method the method of claim 4, wherein the maximum communication capability of the terminal device comprises or a receiver capability or capability range corresponding to an interference cancellation function(P[0087], the memory 1108 could store software or firmware instructions executed by the processing unit(s) 1100 and data used to reduce or eliminate interference in incoming signals) and at least one of: a maximum number of carriers supported for carrier aggregation communication, a maximum number of antennas supported for Multiple Input Multiple Output (MIMO) communication, a maximum number of carriers supported for dual connectivity communication; and wherein the function parameter or the value range of the function parameter of the terminal device for communication comprises or a receiver capability or capability range corresponding to an interference cancellation function and at least one of: a number or number range of carriers for carrier aggregation communication, a number or number range of antennas for MIMO communication, a number or number range of carriers for dual connectivity communication(configured with carriers, item 415).  
Claim 10 is rejected for the same reason as set forth in claim 1.
Claims 21, 27  are rejected for the same reason as set forth in claims 1, 7 respectively.
Claim 30 is rejected for the same reason as set forth in claim 1.
Regarding claim 41, Tenny teaches the method of claim 1, wherein the at least one of the first communication capability supported by the network device, the function parameter supported by the network device, or the value range of the function parameter supported by the network device is a respective one supported by the network device in a communication process of the terminal device and the network device(P[0054], first configuration may be an initial configuration specified by the network; P[0058], UE and network share a connection configuration with N carriers).    
Claim 44 is rejected for the same reason as set forth in claim 41. 
Claims 51-53 are rejected for the same reason as set forth in claims 8, 4, 4 respectively.
Regarding claim 54, Tenny teaches the method of claim 1, wherein the first communication capability and the maximum communication capability of the terminal device are valid (P[0058], UE capability with reduced CA support), the first function parameter and the function parameter of the terminal device for communication are valid(P[0058], UE capability and the N carriers, item 415), and the first value range of the function parameter and the value range of the function parameter of the terminal device for communication are valid(P[0058], Range of carriers; item 425); wherein at least one of the first communication capability, the first function parameter, or the first value range of the function parameter is applied within a predetermined time period after receiving the first message; and at least one of the maximum communication capability of the terminal device, the function parameter of the terminal device for communication or the value range of the function parameter of the terminal device for communication is applied within other periods; or, wherein the at least one of the first communication capability, the first function parameter, or the first value range of the function parameter is applied for a preset service; 10and in response to the preset service being changing to another service, the at least one of the maximum communication capability of the terminal device, the function parameter of the terminal device for communication or the value range of the function parameter of the terminal device for communication is applied for the another service(P[0019], specified amount of time the configuration information is valid; P[0051, monitoring the carriers during the time period; P[0056], time when the capability information has expired).
Claims 55-57 are rejected for the same reason as set forth in claim 54.
Claim 42, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. (hereinafter Tenny)(US 2018/0199185) in view of Wu et al.(hereinafter Wu)US 2010/0130217), Ewe et al. (hereinafter Ewe)(US 2009/0046596) and  Li et al.(hereinafter Li)US 2017/0346695).
Regarding claim 42, Tenny in view of Wu and Ewe teaches all the particulars of the claim except the method of claim 1, wherein different first communication capabilities, different value ranges of the function parameter, or both are supported for different terminal devices by the access network device; or, different first communication capabilities, different value ranges of the function parameter, or both are supported for terminal devices in different terminal device groups by the access network device, and a same first communication capability, a same value range of the function parameter, or both are supported for terminal devices in a same terminal device group by the access network device.  However, Li teaches in an analogous art wherein different first communication capabilities, different value ranges of the function parameter, or both are supported for different terminal devices by the access network device; or, different first communication capabilities, different value ranges of the function parameter, or both are supported for terminal devices in different terminal device groups by the access network device, and a same first communication capability, a same value range of the function parameter, or both are supported for terminal devices in a same terminal device group by the access network device(P[0029; 0089]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have  wherein different first communication capabilities, different value ranges of the function parameter, or both are supported for different terminal devices by the access network device; or, different first communication capabilities, different value ranges of the function parameter, or both are supported for terminal devices in different terminal device groups by the access network device, and a same first communication capability, a same value range of the function parameter, or both are supported for terminal devices in a same terminal device group by the access network device in order to have efficient grouping of heterogeneous environment.
Claim 45 is rejected for the same reason as set forth in claim 42.



Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive.
Applicant argues that (pge 12), Wu fails to disclose the underlined elements "wherein the sixth message carries the at least one of the first capability information or the first function parameter information; wherein the sixth message further carries at least one of- a communication capability of the terminal device before the updating operation, or a value range of the function parameter of the terminal device before the updating operation" of claim 1.
Examiner respectfully disagrees. Wu teaches the method further comprises: when the terminal device switches a present serving access network from the access network device to another access network device, a sixth message is sent from ther access network device  to the another access network device, wherein the sixth message carries the at least one of the first capability information or the first function parameter information(P[0027], handover to the target network; transfers 3G capability information of the MS to the target).
Ewe teaches the method further comprises: wherein the sixth message further carries at least one of: a communication capability of the terminal device before the updating operation, or a value range of the function parameter of the terminal device before the updating operation(claims 1 and 3; transfers the container to the second network; not decoding the content).
The combination of Tenny in view of Wu and Ewe teaches the above limitation.
Applicant argues that(page 15) Ewe does not teach anything about that when the terminal device switches a present serving access network device from the access network device to another access network device, the sixth message sent from the access network device to the another access network device carries both the first capability information/the first function parameter information (i.e. the capability information/function parameter information after the updating operation) and the communication capability/the value range of the function parameter of the terminal device before the updating operation, as recited in claim 1.
Examiner respectfully disagrees. Claim does not require before or after of the updating operation. Ewe teaches the first network transfers the container to the second network and there fore preparing the target network for the handover of the mobile terminal.Therefore, they are part of the handover operation.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647